The Honorable Lloyd C. McCuiston State Representative 1501 North Golf Links Cove West Memphis, Arkansas 72301
Dear Representative McCuiston:
This is in response to your request for an opinion on the following question:
  Whether a person can simultaneously serve as municipal alderman and county quorum court member?
It is my opinion that the answer to this question is, generally, "yes."
The issue presented by your question is that of service by one individual in dual offices. In the context of dual office-holding, there are three categories of unlawful conflicts of interest: a constitutional conflict, a statutory conflict, and a conflict created by offices having incompatible duties. Byrd v. State, 240 Ark. 743, 402 S.W.2d 121 (1966). The presence of any one of these three conflicts renders the dual service in question impermissible. As to the offices specifically at issue in your question, this office has stated in a previous Attorney General opinion that the mere holding of both positions does not create a conflict of interest prohibited by Arkansas law. See Ops. Att'y Gen. 88-329 and 94-305 (copies enclosed). As stated in Op. Att'y Gen. No. 88-329, there may, however, be instances where prudency would dictate that an individual simultaneously occupying both offices recuse from participating in certain matters, such as an administrative matter impacting an agreement between the two political subdivisions served by the officer. These matters would be appropriately addressed on a case by case basis.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:NAH/cyh